DETAILED ACTION
This Office Action is made non-final in response to the amendment filed 5/19/2020 due to a new grounds of rejection.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per independent Claims 16 and 22, each recites “format conversion circuitry” multiple times.  It is unclear if each subsequent recitation is meant to antecedently refer to the previous recitation, or if each recitation is meant as a separate “format conversion circuitry”, such as “a first format conversion circuitry” and “a second format conversion circuitry”.  Correction or clarification is requested.

As per dependent Claims 19-20 and 23-24, each recites “format conversion circuitry”.  As described above, it is unclear if these limitations are meant to antecedently refer to the “format conversion circuitry” recited in the independent claims from which they depend.  Correction or clarification is requested.

Dependent Claims 17-18 and 21 are rejected for the reasons presented above, due to their dependency upon Claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 2020/0125330).

As per Claim 16, Johnson discloses a method of performing a plurality of logarithmic addition and accumulate operations, via a logarithmic addition-accumulator circuit of an execution pipeline, wherein the logarithmic addition-accumulator circuit includes a logarithmic addition circuit and an accumulator (Figure 1 and Paragraphs 0004, 0019-0021 and 0027, a circuit comprising a series of coupled computing modules, i.e. an execution pipeline, comprises a Log-Multiply Computing Module 106 for performing multiplication via addition of log-domain numbers, and a Summation Computing Module 110 for performing accumulation);
the method comprising: converting, via format conversion circuitry, a plurality of first input data, having a first data format, to a plurality of first input data having the logarithmic data format, wherein the first data format is different from the logarithmic data format (Paragraph 0004, a computing device can convert binary numbers a and b into the first and second log-domain numbers); 
logarithmically adding, via the logarithmic addition circuit, each first input data, having the logarithmic data format, to an associated filter weight, having the logarithmic data format, to generate a first sum data, having the logarithmic data format (Figures 1-2 and Paragraphs 0002-0003 and 0015, “determine a product of log-domain numbers as a summation of the log-domain numbers and output as third log-domain number”, wherein machine-learning operations for a neural network operate on filter weight values); 
converting, via format conversion circuitry, each first sum data, having the logarithmic data format, to first sum data. having a floating point data format (Figures 1-2 and Paragraphs 0021 and 0023, “convert third log-domain number to a first linear-domain number” via Conversion Computing Module 108, wherein first linear-domain number is a floating-point number); and 
adding, via the accumulator in the floating point data format, each first sum data, having the floating point data format, to an associated a second input data, having the floating point data format, to generate first accumulation data, having the floating point data format (Figures 1-2 and Paragraphs 0027 and 0036, first and second floating-point linear-domain numbers are accumulated as the third floating-point linear-domain number 138).

As per Claim 20, Johnson discloses the method of claim 16 further including: converting, via format conversion circuitry, each filter weight of the plurality of filter weights to the logarithmic data format prior to logarithmically adding, via the logarithmic addition circuit, each first input data to an associated filter weight  (Paragraph 0004, binary numbers a and b are converted into the first and second log-domain numbers prior to logarithmic addition).

As per Claim 22, Johnson discloses a method of performing a plurality of logarithmic addition and accumulate operations, via a logarithmic addition-accumulator circuit including a logarithmic addition circuit and an accumulator (Figure 1 and Paragraphs 0004, 0019-0021 and 0027, a circuit comprising a series of coupled computing modules, i.e. an execution pipeline, comprises a Log-Multiply Computing Module 106 for performing multiplication via addition of log-domain numbers, and a Summation Computing Module 110 for performing accumulation);
the method comprising: converting, via format conversion circuitry, a plurality of first input data, having a first data format, to a plurality of first input data having the logarithmic data format, wherein the first data format is different from the logarithmic data format (Paragraph 0004, a computing device can convert binary numbers a and b into the first and second log-domain numbers); 
logarithmically adding, via the logarithmic addition circuit, each first input data, having the logarithmic data format, to an associated filter weight, having the logarithmic data format, to generate a first sum data, having the logarithmic data format (Figures 1-2 and Paragraphs 0002-0003 and 0015, “determine a product of log-domain numbers as a summation of the log-domain numbers and output as third log-domain number”, wherein machine-learning operations for a neural network operate on filter weight values); 
converting, via format conversion circuitry, each first sum data to first sum data. having a fixed point data format (Figures 1-2 and Paragraphs 0007 and 0030, Conversion Computing Module 108 converts log-domain sum 132 to floating-point, wherein the floating-point number is converted to a fixed-point number prior to accumulation via the Summation Computing Module 110);
and adding, via the accumulator, each first sum data, having the fixed point data format, to an associated a second input data, having the fixed point data format, to generate first accumulation data, having the fixed point data format (Figures 1-2 and Paragraphs 0027-0030, first and second fixed-point linear-domain numbers are accumulated via Kulisch accumulator to generate third fixed-point linear-domain number which is fed back as the second fixed-point linear-domain number).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 5,933,360) in view of Johnson.

As per Claim 1, Larson discloses an integrated circuit comprising: a plurality of logarithmic addition-accumulator circuits to, in operation, perform logarithmic addition and accumulate operations, wherein the plurality of logarithmic addition-accumulator circuits are connected in series (Abstract and Figures 6, 8A-8B and Column 3, lines 1-17 and Column 8, lines 41-61, a matrix processor comprises rows or columns of processors connected in series which perform logarithmic addition, i.e. multiplication, and accumulate operations on LDC data streams, i.e. logarithmic format data);  wherein each logarithmic addition-accumulator circuit includes: a logarithmic addition circuit to add a first input data, having a logarithmic data format, and a filter weight data, having the logarithmic data format, and, based thereon, output first sum data, having the logarithmic data format, and an accumulator, coupled to the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to add a second input data and the first sum data output by the associated logarithmic addition-accumulator circuit to generate first accumulation data (Figures 6 and 8B and Column 8, lines 23-33 and 45-49, each processor comprises a scalar adder 600 for performing multiplication of the logarithmic format data, coupled to a floating point adder 610 for adding the scalar adder output with the accumulator 890 output value to produce a new accumulated value, wherein the matrix processor 800 may perform the multiply-add operations of a filter, e.g. between input data and corresponding filter coefficients i.e. weights).
Larson does not disclose first data format conversion circuitry, coupled to the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to convert the logarithmic data format of the first sum data, which is received from the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to a floating point data format or a fixed point data format, and to output the first sum data, having the floating point data format or a fixed point data format, wherein the accumulator is coupled to the first data format conversion circuitry of the associated logarithmic addition-accumulator circuit.
However, Johnson discloses a logarithmic addition-accumulator circuit comprising first data format conversion circuitry, coupled to the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to convert the logarithmic data format of the first sum data, which is received from the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to a floating point data format or a fixed point data format, and to output the first sum data, having the floating point data format or a fixed point data format, wherein the accumulator is coupled to the first data format conversion circuitry of the associated logarithmic addition-accumulator circuit (Figure 1 and Paragraphs 0004, 0019-0021 and 0027, Conversion Computing Module 108 converts the sum output from the Log-Multiply Computing Module 106, i.e. the Third Log-Domain Number 132, from log format to a First Linear-Domain Number 132, wherein the linear domain may be e.g. floating-point, and wherein the floating-point number is output to the Summation Computing Module 110 for summing with Second Linear-Domain Number 136).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine features of Johnson’s logarithmic addition-accumulator circuit with the logarithmic addition-accumulator circuits of Larson because it would provide for increased accuracy via exact accumulation (Johnson, Paragraphs 0015, 0028, 0043, and 0046).

As per Claim 4, Larson discloses the integrated circuit of claim 1 wherein the plurality of logarithmic addition-accumulator circuits are connected in series to form a linear pipeline (Figures 8A-8B and Column 8, lines 41-62, a matrix processor comprises “any size array” of processors connected to one another, wherein the accumulator of a processor stores LDC samples for input to an adjacent processor, i.e. a linear pipeline).

As per Claim 5, Larson discloses the integrated circuit of claim 1 further including: second data format conversion circuitry, coupled to an input of each logarithmic addition-accumulator circuit of the plurality of logarithmic addition-accumulator circuits, to convert the first input data to a the logarithmic data format (Figures 5A, 5D, 8A, 8B and Column 8, lines 41-62, processor 524 may comprise matrix processor 800, wherein LDC data streams are provided to each processor from converter LDC 522).

As per Claim 6, Larson discloses the integrated circuit of claim 5 wherein second data format conversion circuitry includes a look-up table to correlate initial first input data, having a first data format, to the first input data, having the logarithmic data format and thereby convert the initial first input data to the first input data, having the logarithmic data format (Figure 5D and Column 7, lines 35-40, converter LDC comprises a table look-up for converting scalar input values to logarithmic format).

As per Claim 11, Larson discloses an integrated circuit comprising: a logarithmic addition-accumulation execution pipeline, coupled to a first memory, including a plurality of logarithmic addition-accumulator circuits to, in operation, perform logarithmic addition and accumulate operations (Abstract and Figures 5A, 5D, 6, 8A-8B and Column 3, lines 1-17 and Column 7, lines 35-40 and Column 8, lines 41-62, a matrix processor comprises an array of processors connected to one another, wherein the processors perform logarithmic addition, i.e. multiplication, and accumulate operations on LDC data streams, i.e. logarithmic format data, wherein the accumulator stores LDC samples for input to an adjacent processor, i.e. a pipeline, and wherein the processors are connected to a lookup table converter, i.e. a first memory, as shown in Figures 5A and 5D);
wherein each logarithmic addition-accumulator circuit includes: a logarithmic addition circuit, coupled to the first memory, to add a first input data, having a logarithmic data format, and a filter weight data, having the logarithmic data format, and, based thereon, output first sum data, having a logarithmic data format, and an accumulator, coupled to the logarithmic addition circuit first data format conversion circuitry of the associated logarithmic addition-accumulator circuit, to add a second input data and the first sum data (Figures 5A, 5D, 6 and 8B and Column 8, lines 23-33, 43-58, each processor receives an LDC data stream e.g. from converter 522, and comprises a scalar adder 600 for performing multiplication of the logarithmic format data, coupled to a floating point adder 610 for adding the scalar adder output with the accumulator 890 output value to produce a new accumulated value, wherein the matrix processor 800 may perform the multiply-add operations of a filter, e.g. between input data and corresponding filter coefficients i.e. weights), 
Larson does not disclose first data format conversion circuitry, coupled to the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to convert the logarithmic data format of the first sum data, which is received from the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to a floating point data format including a first precision, and wherein the accumulator is coupled to the first data format conversion circuitry of the associated logarithmic addition-accumulator circuit.
However, Johnson discloses a logarithmic addition-accumulator circuit comprising first data format conversion circuitry, coupled to the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to convert the logarithmic data format of the first sum data, which is received from the logarithmic addition circuit of the associated logarithmic addition-accumulator circuit, to a floating point data format including a first precision, and wherein the accumulator is coupled to the first data format conversion circuitry of the associated logarithmic addition-accumulator circuit (Figure 1 and Paragraphs 0004, 0019-0021 and 0027, Conversion Computing Module 108 converts the sum output from the Log-Multiply Computing Module 106, i.e. the Third Log-Domain Number 132, from log format to a First Linear-Domain Number 132, wherein the linear domain may be e.g. floating-point, and wherein the floating-point number is output to the Summation Computing Module 110 for summing with Second Linear-Domain Number 136).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine features of Johnson’s logarithmic addition-accumulator circuit with the logarithmic addition-accumulator circuits of Larson because it would provide for increased accuracy via exact accumulation (Johnson, Paragraphs 0015, 0028, 0043, and 0046).

Allowable Subject Matter
Claims 2-3, 7-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19, 21, and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 5/19/2022 (hereinafter “Remarks”) with respect to the rejections of Claims 1, 11 and 12 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  The corresponding claim rejections have been withdrawn. 

Applicant’s arguments with respect to the rejections of Claims 16-21 under 35 U.S.C. 101 have been fully considered and are persuasive.  The corresponding claim rejections have been withdrawn. 

Applicant notes in the Remarks that the present amendment to Claim 1 overcomes the rejection under 35 U.S.C. 102, i.e. the rejection is rendered moot.
Moreover, Applicant notes that independent Claims 1 and 11 have been amended to incorporate subject matter from dependent Claims 9 and 13, respectively, which the Examiner had noted contained allowable subject matter, and the claims are therefore allowable.
The Examiner agrees that the amendment to Claim 1 overcomes the previous rejection under 35 U.S.C. 102, and that Claims 9 and 13 were indicated as containing allowable subject matter.  However, upon further consideration, a new ground(s) of rejection is made in view of Larson  (US 5,933,360) and Johnson (US 2020/0125330), as presented in the above claim rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182